L. 1933, c. 339, part 1, § 6, provides in part:
"The trial of any action, hearing or proceeding mentioned in this act shall be held within 30 days after the filing by either party of notice of hearing or trial, as the case may be, and such hearing or trial may be held at any general or special term, or in chambers, or during vacation of the court, and the order of the court shall be filed within 5 days after trial or hearing, no more than 5 days stay shall be granted and review by the Supreme Court may be had by certiorari, if application for the writ shall be made within 15 days after notice of such order and such writ shall be returnable within 30 days after the filing of such order."
Under this law petitioners had 15 days after the service of notice on them that the order of March 4 had been made and entered within which to bring the proceedings to this court for review. By the time respondent served them with this notice (March 23, 1935), the new law extending L. 1933, c. 339, for a two-year period had been in effect for several days. The new law, L. 1935, c. 47, provides:
"Sec. 4. * * * the time of redemption from any real estate mortgage foreclosure * * * which otherwise would expire less than 30 days after the passage and approval of this act, shall be and the same hereby is extended to a date 30 days after the passage and approval of this act, and * * * the mortgagor * * * may, prior to such date, apply to said court for and the court may thereupon grant the relief as hereinbefore and in this section provided. * * *
"Sec. 8(2). The provisions of this act shall also apply to mortgage foreclosures wherein the district court has previously postponed the sale or granted one or more extensions of the time for redemption." *Page 179 
In this case the period of redemption had not expired at the time of the passage of the new act. Under the 1933 act, once application was made to the court, the running of the period of redemption was tolled until the court had heard and determined the matter. The only reasonable interpretation of this provision requires a holding that in the situation where the court's decision is adverse to the petitioning mortgagor the running of the redemption period is tolled until the proceedings have been reviewed by this court or until the time has elapsed within which such review can be had. In the case at bar the time within which petitioners could obtain a review in this court from the order of March 4, 1935, had not commenced to run at the time the new act was passed because no notice of the entry of the order of March 4 had been served on petitioners. Consequently, they had 30 days from and after the passage of the new 1935 act before the period of redemption expired. Within this time (March 21, 1935), they applied to the court under the new act for another extension of the time within which to redeem. The court refused to hear them on this application and dismissed the matter without taking evidence. This, I think, was error for reasons above pointed out. Petitioners were within their rights and were entitled to have the matter heard. I do not think that petitioners are entitled as a matter of right to an extension of the period of redemption. This goes to the merits and is for the trial court to determine. I think that petitioners are entitled to a hearing on the matter and that the district court, having jurisdiction, should grant them the same. *Page 180